Horwitz, Cron & Armstrong, llp Attorneys at Law 26475 Rancho Parkway South Lake Forest, California 92630 Telephone (949) 540-6540 Facsimile(949) 540-6578 January 31, 2011 Maryse Mills-Apenteng, Esq. Special Counsel Securities and Exchange Commission 100 F. Street N.E. Washington, D.C. 20546 Re: Game Plan Holdings, Inc. Amendment No. 6 to Registration Statement on Form S-1 Filed December 29, 2010 File No. 333-160730 Dear Ms. Mills-Apenteng: This response is being filed to clarify question number 2 in regards to your January 14, 2011 correspondence to the Amendment No. 6 to Registration Statement for Game Plan Holdings, Inc. (the “Company”).Underlined verbiage below constitutes your comments and our client’s responses are in regular type. Notes to Financial Statements Note 1. General Organization and Business, page F-12 2. Please confirm, if true, that the outside accounting consultant, outside professionals and the outside accounting firm referred to in your response to prior comment 2 are each separate entities from your auditors, DeJoya Griffith & Company. The Company’s outside accounting consultant, outside professionals and the outside accounting firm referred toin our prior response tocomment 2 are one in the same.The references to the outside accounting consultant, outside professionals and the outside accounting firm referred to in our prior response tocomment 2 are a separate entity from the Company’s auditors,DeJoya Griffith & Company. Sincerely, HORWITZ, CRON & ARMSTRONG /s/ Horwitz, Cron & Armstrong
